DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine 

grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 

improper timewise extension of the “right to exclude” granted by a patent and to prevent possible 

harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 

the conflicting claims are not identical, but at least one examined application claim is not 

patentably distinct from the reference claim(s) because the examined application claim is either 

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 

140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 

2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 

Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 


2146 et seq. for applications not subject to examination under the first inventor to file provisions 

of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-29 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claims 1-13 of U.S. Patent No. 11,111,617. Although the claims at issue are 

not identical, they are not patentably distinct from each other because a sewing machine and a 

method thereof with a thread tensioner with a gathering assembly having a transfer cup and a 

transfer disc with an article to be sewn padding therebetween in combination a brake assembly 

variably adjusting the rotational speed of the transfer disc and a speed adjusting assembly 

variably adjusting the rotational speed of the transfer cup in pending application ‘563 is 

substantially similar to US Patent ‘671 claiming a sewing machine with a thread tensioner with a 










gathering assembly having a transfer cup and a transfer disc with an article to be sewn padding 

therebetween in combination a brake assembly mechanical engaged to the transfer disc to 

variably adjusting the rotational speed thereof through frictional interaction and a speed adjusting 

assembly mechanically engaged with the transfer cup to variably adjust rotational speed thereof.  

3.	Claims 30-34 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claims 14-18 of U.S. Patent No. 11,111,617. Although the claims at issue are 

not identical, they are not patentably distinct from each other because a method of operating a 

sewing machine with first and second material extending through a gathering assembly while 

applying a brake to a transfer disc to reduce transfer speed of the second material relative to the 

first material and reducing application of the brake so that the first and second material are 

stitched at same transfer speed in pending application ‘563 is substantially similar to US Patent 

‘617 claiming a method of operating a sewing machine with first and second material extending 

through a gathering assembly while applying a brake to a transfer disc with frictional interaction 

to reduce transfer speed of the second material relative to the first material and reducing 

application of the brake so that the first and second material are stitched at same transfer speed.   

Allowable Subject Matter
2.	Claims 21-34  would be allowable if rewritten or amended to overcome the nonstatutory 

double patenting rejection(s) as set forth in this Office action.



Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









September 27, 2022					       	 /TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732